EXHIBIT 32.1 CERTIFICATON PURSUANT TO SECTION OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, the undersigned officer of National Penn Bancshares, Inc. (the "Company") hereby certifies that the Company's Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2008 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 9, 2008 By: /s/ Glenn E. Moyer Name: Glenn E. Moyer Title: President and CEO The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and not for any other purpose.
